Case 6:20-cv-00176-JCB Document 34-9 Filed 05/15/20 Page 1 of 5 PageID #: 1349




                Attachment 6
Case 6:20-cv-00176-JCB Document 34-9 Filed 05/15/20 Page 2 of 5 PageID #: 1350



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

                                                     )
 R.J. REYNOLDS TOBACCO COMPANY;                      )
 et al.;                                             )
                                                     )
                 Plaintiffs,                         )
                                                     )
 v.                                                  )          CIVIL ACTION NO. 6:20-cv-00176
                                                     )
 UNITED STATES FOOD AND DRUG                         )
 ADMINISTRATION; et al.;                             )
                                                     )
                 Defendants.                         )
                                                     )


                               DECLARATION OF SULEMAN ISMAIL

        I, Suleman Ismail, declare under penalty of perjury that the following is true and correct to the

best of my knowledge, information, and belief:

        1.      I am the President of Rangila Enterprises Inc. (“Rangila Enterprises”), Rangila LLC

(“Rangila”), Sahil Ismail, Inc., and Is Like You Inc. (collectively, the “Companies”).

        2.      Rangila Enterprises is incorporated in Texas and has its headquarters in Fort Worth,

Texas. Its office is located at 1930 Roberts Cut Off Road, Fort Worth, TX 76114. Rangila Enterprises

operates five convenience stores in Fort Worth: (1) Quik Sak #1, 898 S Cherry Lane, Fort Worth, TX

76108; (2) Quik Sak #10, 769 N Las Vegas Trail, Fort Worth, TX 76108; (3) Quik Sak, 3617 Shawnee

Trail, Fort Worth, TX 76135; (4) Quik Sak, 8801 Clifford Street, Fort Worth, TX 76108; and (5) Quik

Sak #9, 8717 White Settlement Road, Fort Worth, TX 76108.

        3.      Rangila is a Texas limited liability company and has its headquarters in Fort Worth,

Texas. Its office is located at 1930 Roberts Cut Off Road, Fort Worth, TX 76114. Ranglia operates

three convenience stores in Texas: (1) Quick Save, 1930 Roberts Cut Off Road, Fort Worth, TX
Case 6:20-cv-00176-JCB Document 34-9 Filed 05/15/20 Page 3 of 5 PageID #: 1351



76114; (2) Penny Saver, 780 W Hurst Boulevard, Hurst, TX 76053; and (3) Cowboy Quick Stop, 220

E Moore Avenue, Terrell, TX 75160.

        4.      Sahil Ismail, Inc. is incorporated in Texas and has its headquarters in Grapevine, Texas.

Its office is located at 1111 S Ball Street, Grapevine, TX 76051. Sahil Ismail, Inc. operates one

convenience store at that location.

        5.      Is Like You Inc. is incorporated in Texas and has its headquarters in Fort Worth,

Texas. Is Like You Inc.’s office is located at 7601 Jacksboro Highway, Fort Worth, TX 76135. Is

Like You Inc. operates one convenience store at that location.

        6.      In my current position, I have numerous responsibilities, including determining which

products the Companies’ stores will sell and advertise.

        7.      The Companies’ stores sell cigarettes and display cigarette packages and cigarette

advertising. This product category is important to our stores financially. Cigarettes are a main source

of revenue for the stores. A large proportion of cigarette purchasers also purchase other goods at the

same time they buy cigarettes. It is not feasible to simply stop selling cigarettes because of the

importance of cigarette sales to the overall profitability of the Companies’ stores.

        8.      The Companies will be harmed in numerous ways as a result of the new graphic-

warning requirements imposed by the Food and Drug Administration (“FDA”) in its Final Rule

implementing the Family Smoking Prevention and Tobacco Control Act, Pub. Law No. 111-31, 123

Stat. 1776 (2009) (the “Act”). See Tobacco Products: Required Warnings for Cigarette Packages and

Advertisements, 85 Fed. Reg. 15,638 (Mar. 18, 2020) (to be codified at 21 C.F.R. pt. 1141) (“the Rule”).

        9.      The Rule requires that tobacco product manufacturers place disturbing and visually

dominant images on their cigarette packages and cigarette point-of-sale advertising. These graphics

appear intended to cause negative emotions rather than merely provide factual information. The

Companies do not want to display these graphic warnings, which are designed to frighten, shock, and



                                                   2
Case 6:20-cv-00176-JCB Document 34-9 Filed 05/15/20 Page 4 of 5 PageID #: 1352



disgust their customers and employees. That is not how the Companies treat or interact with our

customers or employees and, thus, the Rule injures the fundamental character of our businesses.

        10.     In addition, the Companies are harmed because the government is commandeering

their stores’ valuable retail space for its own anti-smoking advocacy. There is no way for the

Companies to avoid this harm since the Rule applies to retail point-of-sale advertising, which could

be seen by anyone who enters our stores. Moreover, as a practical matter, the Rule will have the effect

of creating a large mosaic anti-smoking billboard in each of our stores given the manner in which

cigarettes are displayed on merchandising racks, which show the top 50% of the packs. To be clear,

I do not object to the government advocating against smoking in other ways (e.g., paying for anti-

smoking public service announcements with the excise taxes it collects on cigarette sales), but I should

not be forced to be its “mouthpiece” to do so.

        11.     Currently, the sale of cigarettes and non-tobacco purchases made in connection with

cigarette sales accounts for approximately a third of the sales made in the Companies’ stores. In my

judgment based on numerous years of experience in the retail sector, if the warnings go into effect

and we choose to continue to sell products as currently displayed, the Companies would lose business.

The Companies’ non-smoker customers will be more likely to shop for non-tobacco goods at retailers

that do not sell tobacco products in order to avoid being subjected to the government’s disturbing

images: autopsied lungs, feet with amputated toes, large tumors, etc. Food retailers who do not have

to subject customers to such images will have a clear and substantial competitive advantage. In

addition, customers who continue to shop at the stores will be less likely to purchase certain non-

cigarette items, such as food items that are displayed at the counter within view of the graphic cigarette

packages and advertising.

        12.     As explained above, it is not feasible for the Companies to stop selling cigarettes

because doing so would likely lead to an approximately one-third reduction in sales, which would



                                                    3
Case 6:20-cv-00176-JCB Document 34-9 Filed 05/15/20 Page 5 of 5 PageID #: 1353



threaten the viability of the business. Customers who currently buy cigarettes at our stores would be

like!)' to cake their business to other retailers where tobacco produces are available (and woold make

their non-tobacco purchases there as well). The Rule will therefore cause our stores to lose business

and cause the Companies to suffer financial harm.

       13.     The Companies could choose to minimize somewhat chc impact of the graphic

warning rule by altering the manner in which cigarette packs and canons arc displayed to cuscomers,

but doing so would rcqu1re an outlay of financial resources.


Executed on May   !J., 2020
                                                      Suleman Ismail




                                                4
